Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on November 10, 2021 (hereinafter “Am.”) has been entered.
Drawings
1.	The drawings were received on November 10, 2021.  These drawings are not accepted because, inter alia, the amendments to the drawings introduce new matter as follows.  Please see 35 USC 132 and 37 CFR 1.121(f). 
The metal materials of the output shaft 30, first and second housings 71, 72, first ring shaped part 40, etc. as now shown by drawing symbols in MPEP § 608.02(IX) of the hatchings in amended cross sectional views such as FIGS. 4-10 introduce new matter.  
As noted, the original application did not disclose the materials of which the output shaft 30, first and second housings 71, 72, first ring shaped part 40, etc.  Thus, at the time of filing of the application, a person having ordinary skill in the art (PHOSITA) might envision that the output shaft 30, first and second housings 71, 72, first ring shaped part 40, etc. could be made of, e.g., a metal, a composite material, and/or a combination thereof (see, e.g., plastic rolling bearing carrier 100 in WO 2012062642 A1 of Schulz et al., and/or plastic cage windows (inner and outer rings)  9 in the abstract of WO 2008104434 of Albrecht et al.).  The specific showing of metal materials for making the output shaft 30, first and second housings 71, 72, first ring shaped part 40, etc.  within a full spectrum of possible materials implicitly disclosed on the filing date introduces new matter.  See Ex parte George, 230 U.S.P.Q. 575, 578 (Bd. Pat. App. & Inter. 1986).
On the other hand, Applicant has not established that the application as filed disclosed that
etc. are inherently made of metals.  See In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (To establish inherency, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’”).  
In view of the foregoing, the new metal materials shown in amended drawings are new matter.  See MPEP §§ 2163.07-2163.07(a) and 608.04(a).
2.	The original drawings filed on July 31, 2020 are objected to because of the reasons, inter alia, listed below:
a.	FIGS. 1-3(A) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated as described in the specification (see Pub. No. US 20210079994 (Pub.’994) of this application at, e.g., ¶¶ 2-4, 8-12 and 19-21).  See MPEP § 608.02(g); and/or  
b.	The drawings fail to comply with 37 CFR 1.84 or PCT Rule 11.  For example, 37
CFR 1.84(h)(3) states:
Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section.  (Emphases added)
  
PCT Rule 11.13 also states:  
Cross-sections shall be indicated by oblique hatching which should not impede the clear reading of the reference signs and leading lines.  (Emphasis added)

However, the cross sections in FIGS. 2-10 fail to show the oblique hatchings that show all of the materials as they are shown in the views from which the cross sections were taken.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 claims:
 the rolling elements of the radial bearing part are 
 one of the two axial bearing parts are  are the outer peripheral surface of the output shaft or a surface of a first ring-shaped part secured to the output shaft (30), and contact surfaces of the rolling elements  form output-shaft side raceway surfaces of the axial bearing parts,
 	the rolling elements of the radial bearing part and one axial axis of the two axial bearing parts are in about or directly with an inner surface of the housing, these contact surfaces form an outer raceway surface of the radial bearing part and an outer raceway surface of the axial bearing part, and the rolling elements of the other one of the axial bearing parts are form   (Emphases added)

	The omission of essential elements such as “a row …” and/or “two rows ...” in claim 1 which Applicant describes as essential or critical features of the invention originally disclosed does not comply with the written description requirement.   Please see, e.g., Gentry Gallery, 134 F.3d at 1480, 45 USPQ2d at 1503; Johnson Worldwide Assoc. v. Zebco Corp., 175 F.3d 985, 993, 50 USPQ2d 1607, 1613 (Fed. Cir. 1999); In re Sus, 306 F.2d 494, 504, 134 USPQ 301, 309 (CCPA 1962); and Tronzo v. Biomet, 156 F.3d at 1158-59, 47 USPQ2d at 1833 (Fed. Cir. 1998) cited in MPEP § 2163.05(I)(A).  
2.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Amended claim 1 recites:
the rolling elements of one of the two axial bearing parts are the rolling elements of the other one of the axial bearing parts are in contact with the outer peripheral surface of the output shaft or a surface of a first ring-shaped part secured to the output shaft (30), and contact surfaces of the rolling elements form output-shaft side raceway surfaces of the axial bearing parts (emphases added)

It is unclear the term “the rolling elements” in the recitation “contact surfaces of the rolling elements form output-shaft side raceway surfaces of the axial bearing parts” quoted above refers to the rolling elements of which/what claimed bearing part(s) recited in claim 1.  As noted, under broadest reasonable interpretation (BRI) standard during examination (MPEP § 2111 et seq.), the PHOSITA may read that the term “the rolling elements” in this recitation refers to the rolling elements of the radial bearing part 61 in line 13, or the rolling elements of one axial bearing parts 62, 63 in line 16, or the rolling elements of two axial bearing parts 62, 63 as seen in the phrase “at least one” and “the other one of the axial bearing part” in lines 16-19, or the rolling elements of any radial and/or axial bearing parts claimed in the phrase “each of the one radial bearing part and the two axial bearing parts is configured of a plurality of rolling elements” (emphases added) in lines 11-12 of claim 1.  Since the language of claim 1, given its BRI, is such that the PHOSITA would read it with more than one reasonable interpretation, thus, it is indefinite.  Please see MPEP § 2173.02.
b.	It is unclear whether the term “these contact surfaces” (emphasis added) in line 25 of claim 1 refers to the contact surfaces of the rolling elements of the radial bearing part 61 and one axis of the two axial bearing parts 62, 63 with the surface of the second ring-shaped part 50, or the contact surfaces of the rolling elements of the radial bearing part 61 and one axis of the two axial bearing parts 62, 63 with the inner surface of the housing.  See alternative expression “or” in line 24 of claim 1.  Put differently, it is unclear the term “these contact surfaces” refers to the contact surfaces among which/what claimed structures.  Applicant is respectfully suggested to identify each claimed feature with reference to the drawings.  See MPEP §§ 608.01(o) and (g).  
c.	It is unclear whether the term that appears at least twice such as “a surface” in lines 23 and 28 of claim 1 refers to the same or different surfaces.  Please see double inclusion in MPEP § 2173.05(o).  Applicant is respectfully suggested to identify each claimed feature with reference to the drawings.
d.	It is unclear whether a confusing variety of terms such as “an outer peripheral surface of the output shaft” and “an outer surface of the output shaft” in claim 2/1 refers to the same or different surfaces.  Please see MPEP § 608.01(o) and double inclusion in MPEP § 2173.05(o).  Applicant is respectfully suggested to identify each claimed feature with reference to the drawings.
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-4, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gratzer et al. (US 20160160984 corresponding to DE 102013218434 A1 cited in Applicant’s Information Disclosure Statement (IDS) filed on August 31, 2021 and categorized as a X reference in the cited Extended European Search Report (ESR) of Applicant’s corresponding EPO Application No. 18904454.8).
	Claim 1
Gratzer teaches a cam device comprising:
a screw-shaped cam (1, FIG. 1) configured to serve as an input shaft (1);
an output shaft (2, FIGS. 1b, 2a, 3a) provided with a roller follower (see Appendix hereinafter “Ap.”) at an outer periphery and arranged so as to perpendicularly intersect the input shaft (1); and
	a bearing (3, 4, 5, FIGS. 2a, 3a, ¶ 31 et seq.) configured to rotatably secure the output shaft (2) to a housing (6, FIGS. 2a, 3a, ¶ 31),
wherein rotation of the input shaft (1) is converted into rotation of the output shaft (2) via the roller follower (Ap.),
the bearing (3, 4, 5) includes one radial bearing part (4) configured to receive a pressure in a radial direction of the output shaft (2) and two axial bearing parts (3, 5) configured to receive opposing pressures in an axial direction of the output shaft (2),
each of the one radial bearing part (4) and the two axial bearing parts (3, 5) is configured of a plurality of rolling/needle elements (3, 4, 5, Ap.) and a retainer (3a, 5a, 11b, FIGS. 2a, 3a, ¶¶ 46, 49, 58),
the rolling/needle elements (4) of the radial bearing part (4) are is in contact with an outer
peripheral surface (Ap.) of the output shaft (2, see FIGS. 2a, 3a), this contact surface serves as an output-shaft side raceway surface (Ap.) of the radial bearing part (4),
	the rolling/needle elements (3) of one of the two axial bearing parts (3, 5) are in contact with the outer peripheral surface (Ap.) of the outer output shaft (2), the rolling/needle elements (5) of the other one of the axial bearing parts (3, 5) are in contact with the outer peripheral surface of the output shaft (2, see FIG. 2a or 3a) or a surface of a first ring-shaped part (9) secured to the output shaft (2, see FIG. 2a or 3a), and contact surfaces of the rolling elements (3, 5) form output-shaft side raceway surfaces of the axial bearing parts (3, 5, see Ap.),
the rolling/needle elements (4) of the radial bearing part (4) and one axial axis (3) of the two axial bearing parts (3, 5) are in contact with a surface of a second ring-shaped part (5a, FIG. 2a or 3a) disposed about the output shaft (2) and secured to the housing (6) or directly with an inner surface of the housing (6 as seen in FIG. 2a or 3a), these contact surfaces form an outer raceway surface of the radial bearing part (4, FIGS. 2a, 3a) and an outer raceway surface of the axial bearing part (3/5), and the rolling elements (5) of the other one (5) of the axial bearing parts (3, 5) are in contact with a surface of the second ring-shaped part (5a) and form another outer raceway surface of the axial bearing part (3, 5), and
the bearing (3, 4, 5) is rotatably supported at the housing (6) by the output-shaft side raceway surface (Ap.) of the radial bearing part (4) and the output-shaft side raceway surfaces (Ap.) of the axial bearing parts (3, 5). 
Ibid. claims 1-19.  See also EPO statements under Article 84 EPC in ESR.  
Claim 1 is anticipated by Gratzer because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Gratzer. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  On the one hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  On the other hand, if the prior art structure is capable of performing the intended use, then, it meets the claim.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  See also Brown v. Air Products and Chemicals Inc., 60 USPQ2d 501(CAFC 2001) (when the claim recites alternatives, that claim is anticipated by using the prior art that teaches one alternative.).
Claim 2
The first ring- shaped part (9) is secured to an outer surface of the output shaft (2, FIG. 2a).
Claim 3
	The first ring- shaped part (9) has a same inner diameter as an inner diameter (D1 in Ap.) of the output shaft (2) and forms a part of the output shaft (2).
	Claim 4
	Each of the output-shaft side raceway surface (Ap.) and the outer raceway surface (FIG. 3a in Ap.) of the radial bearing part (4) is parallel to the axial direction (shown by a broken line in FIG. 3a, see Ap.), and each of the output-shaft side raceway surface (Ap.) and the outer raceway surface of the two axial bearing parts (3, 5) is perpendicular vertical to the axial direction (Ap.).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nagengast (WO 2017059857 A1) teaches four rows of radial and axial bearings as shown in FIGS. 1-13 (id. abstract).	 
Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive.
Abstract
The abstract objection is withdrawn in view of the amendments.
Drawings
At the outset, Applicant contended that no new matter has been added by the label “Prior Art.”  (Am. p. 7)
The Examiner agrees with this contention.
Second, Applicant contended that the amended drawings now show proper hatching and no new matter has been added.   (Am. p. 8)
The Examiner respectfully submits that the metal materials shown by new hatchings in amended cross sectional views introduce new matter as set forth above.  Please see MPEP § 608.04(a), 35 USC 132 and 37 CFR 1.121(f).   See also MPEP § 608.01(h) quoted below:
If the best mode contemplated by the inventor at the time of filing the application is not disclosed, such defect cannot be cured by submitting an amendment seeking to put into the specification something required to be there when the application was originally filed.  In re Hay, 534 F.2d 917, 189 USPQ 790 (CCPA 1976). Any proposed amendment of this type should be treated as new matter.  

	Third, Applicant stated that Applicant had amended the claims to delete any reference to a “row” and not new matter has been added.  (Am. p. 8-).
	The Examiner respectfully submits that the deletion of an essential or critical feature of the invention originally disclosed, i.e., a “row” of the rolling elements of the axial and/or radial bearing parts, does not comply with the written description requirement as set forth above.  See also, e.g., United States Industrial Chemicals, Inc. v. Carbide & Carbon Chemicals Corp., 315 U.S. 668, 53 USPQ 6 (1942) (New matter may exist by virtue of the omission of a feature or of a step in a method) cited in MPEP § 1411.02 or MPEP § 608.04(a) (New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method.). 
	Specification
	The specification objection is withdrawn in view of Applicant’s amendments.
	35 USC 112(a)
	Applicant contended that Applicant had amended the claims to delete any reference to a “row,” thus, this rejection should be withdrawn.  (Am. p. 9)
Please note that MPEP § 2163.06 states:

When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure.

	In the instant case, Applicant did not specifically point out the support for the omission of essential or critical element of the disclosed invention such as a “row” of the rolling elements.  Therefore, the rejection under 35 USC 112(a) is respectfully maintained.
	35 USC 112(b) 
	Applicant submitted that all claims fully comply with the requirements of 35 USC 112(b).
	The Examiner respectfully submits that the claims do not comply with the requirements of 35 USC 112(b) as seen above.
	Prior Art
	Applicant stated that Applicant had reviewed the prior art listed under the “Prior Art”
heading on p. 8 of the prior OA and the art cited therein fails to disclose or suggest independent 
claim 1 and its dependent claims.  (Am. p. 10)
	The Examiner agrees with Applicant’s statement above.   In addition, please note that, on August 31, 2021, Applicant filed an IDS to cite the reference DE 102013218434 A1. The Examiner respectfully submits that DE 102013218434 A1 discloses or suggests amended claims 1-4 as seen in the rejections above.  Please see 37 CFR 1.111(c).
	Conclusion
	In view of the foregoing, the present application is not in condition for allowance.
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656